                 Case 2:18-cv-00525-RSL Document 202 Filed 03/08/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9

10        ADRIENNE BENSON and MARY                                      Case No. 18-cv-00525-RSL
          SIMONSON, individually and on behalf of all
11        others similarly situated,                                    UNOPPOSED MOTION TO STRIKE
                                                                        AND REPLACE
12                                 Plaintiffs,
13
          v.
14

15        DOUBLEDOWN INTERACTIVE, LLC, a
          Washington limited liability company, and
16        INTERNATIONAL GAME TECHNOLOGY,
          a Nevada corporation,
17

18
                                    Defendants.
19

20
               In an effort to narrow the Parties’ disputes over Plaintiffs’ motion for class certification
21
     and a preliminary injunction, Dkt. 165, Plaintiffs have agreed to file this motion seeking to strike
22
     sixteen documents from the record and to replace fifteen of those documents with narrowed
23
     versions. The motion is unopposed.1
24

25

26   1
              Defendants specifically state that they “do not oppose the relief sought by this motion, but do not
     necessarily agree with Plaintiffs’ descriptions of the issues or of the Parties’ positions regarding the issues.
27   Defendants reserve all arguments and evidentiary objections to the Exhibits as redacted.”


         MOTION TO STRIKE AND REPLACE - 1                                                         E DELSON PC
                                                                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NO. 18-CV-525-RSL                                                       Tel: 312.589.6370 • Fax: 312.589.6378
                 Case 2:18-cv-00525-RSL Document 202 Filed 03/08/21 Page 2 of 4




 1             First, in order to resolve a dispute over the admissibility of a letter Professor Natasha

 2   Dow Schüll sent to the Washington State Gambling Commission in August 2018, see Dkt. 166-

 3   6, Plaintiffs have agreed to request that the letter—and the lone reference to it in Plaintiffs’

 4   Motion, see Dkt. 165 at 23:26-24:2—be stricken from the record.

 5             Second, in order to resolve or at least narrow a dispute over whether Plaintiffs’ class

 6   certification and preliminary injunction motion introduces a new theory—specifically, that the

 7   results of spins in DoubleDown games are not randomized (i.e., that the games are “rigged”)—

 8   Plaintiffs have agreed to strike fifteen class member declarations from the record and replace

 9   them with partially-redacted versions that do not include any statements to that effect. 2 The

10   partially-redacted versions are attached hereto as Exhibit 1-15.

11             Plaintiffs respectfully request that the Court grant this unopposed motion.

12
     Dated: March 5, 2021                                   Respectfully submitted,
13

14
                                                            ADRIENNE BENSON and MARY SIMONSON
15                                                          individually and on behalf of all others similarly
                                                            situated,
16
                                                           By: /s/ Todd Logan
17

18                                                         Rafey S. Balabanian*
                                                           rbalabanian@edelson.com
19                                                         Todd Logan*
                                                           tlogan@edelson.com
20                                                         Brandt Silver-Korn*
                                                           bsilverkorn@edelson.com
21
                                                           EDELSON PC
22                                                         123 Townsend Street, Suite 100
                                                           San Francisco, California 94107
23                                                         Tel: 415.212.9300 / Fax: 415.373.9435
24

25

26   2
               For the avoidance of doubt, Plaintiffs’ class certification and preliminary injunction motion does not argue
     that the results of any particular slot machine “spin” within the DoubleDown games are not randomized. Further,
27   Plaintiffs agree that Professor Natasha Dow Schüll was not offered as either an expert or percipient witness.


         MOTION TO STRIKE AND REPLACE - 2                                                       E DELSON PC
                                                                               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NO. 18-CV-525-RSL                                                     Tel: 312.589.6370 • Fax: 312.589.6378
             Case 2:18-cv-00525-RSL Document 202 Filed 03/08/21 Page 3 of 4




                                        By: /s/ Alexander G. Tievsky
 1

 2                                      Jay Edelson*
                                        jedelson@edelson.com
 3                                      Alexander G. Tievsky, WSBA #57125
                                        atievsky@edelson.com
 4                                      Amy B. Hausmann*
                                        abhausmann@edelson.com
 5
                                        EDELSON PC
 6                                      350 N LaSalle Street, 14th Floor
                                        Chicago, IL 60654
 7                                      Tel: 312.589.6370 / Fax: 312.589.6378

 8                                      By: /s/ Cecily C. Shiel
                                        Cecily C. Shiel, WSBA #50061
 9
                                        cshiel@tousley.com
10                                      TOUSLEY BRAIN STEPHENS PLLC
                                        1700 Seventh Avenue, Suite 2200
11                                      Seattle, Washington 98101-4416
                                        Tel: 206.682.5600
12
                                        *Admitted pro hac vice
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     MOTION TO STRIKE AND REPLACE - 3                                   E DELSON PC
                                                       350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL                                 Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00525-RSL Document 202 Filed 03/08/21 Page 4 of 4




 1                                             ORDER

 2          Plaintiffs’ unopposed motion is GRANTED.

 3          Dkt. # 166-6 is stricken from the record. Line 26 of page 23 through line 2 of page

 4   24 of Dkt. # 165 is also stricken from the record.

 5          Dkts. # 169-172, 174, 176-182, and 184-186 are stricken and replaced with Exhibits

 6   1-15 to Plaintiffs’ Unopposed Motion to Strike and Replace, Dkt. # 201.

 7
            Dated this 8th day of March, 2021.
 8

 9

10                                              ROBERT S. LASNIK
                                                UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      MOTION TO STRIKE AND REPLACE - 1                                         E DELSON PC
                                                              350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                       Tel: 312.589.6370 • Fax: 312.589.6378
